Citation Nr: 0208458	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002).

3.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 to October 
1946.  He died in February 1997, and his surviving spouse is 
the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  The RO denied entitlement to service connection 
for the cause of the veteran's death, DIC under 38 U.S.C.A. 
§ 1318, and eligibility for benefits under 38 U.S.C.A. 
chapter 35.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit (CAFC) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veteran's Affairs, Nos. 00-7095,-7096,-7098 (Fed. Cir. Aug. 
16, 2001).  

In that decision the Federal Circuit directed VA to conduct 
expedited rulemaking which will either explain why certain 
regulations-38 C.F.R.§ 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  
In this regard, as the claim of entitlement to basic 
eligibility for Survivors and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is inextricably 
intertwined with the DIC claim, the Board is deferring its 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The veteran died in February 1997 at the age of 76.  The 
causes of death were listed as coronary artery disease and 
diabetes mellitus.  End stage renal disease was listed as a 
contributing factor in the veteran's death.

3.  At the time of his death, he was service connected for 
residuals of eye surgery to the left eye, with no light 
perception, with best corrected visual acuity in the right 
eye being hand motion, pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002).

4.  There is no competent medical evidence of the presence of 
a cardiovascular disorder, diabetes mellitus, or renal 
disease during service or within one year after service.

5.  There is no probative, competent medical evidence of 
record linking the cause of death to active service or to 
service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by service, or to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist in the development of claims.  First, the VA has a 
duty to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that VA's duties have been fulfilled.  The 
appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the appellant informed her of 
the information and evidence needed to substantiate her claim 
and complied with VA's notification requirements.  The RO 
supplied the appellant with the applicable regulations in the 
SOC.


The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1987, the 
veteran's death certificate, private hospital records from 
February 1997, private pharmacy records from June 1996 to 
January 1997, and a state claim drug rate report dated March 
1996.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  More 
specifically, the RO provided the appellant with the new VCAA 
criteria when it issued its supplemental statement of the 
case in May 2002.  The claimant's appeal has been fully 
considered under the new duty to notify and duty to assist 
criteria of the VCAA.

Consequently, the claim need not be referred to the appellant 
or her representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

The Board finds that a VA medical opinion is not required 
because, as will be discussed below, there is no indication 
that the cause of death may be associated with the veteran's 
military service.  38 U.S.C.A. § 5193A(d)(2)(B).  Obtaining a 
medical opinion would not provide the evidence of in-service 
incurrence of a disability that is missing from this case.  
Thus, there is no reasonable possibility that obtaining such 
a medical opinion would substantiate the claim.  See 66 Fed. 
Reg. 45,626, 45,631.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Having determined that the duties to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Factual Background

The veteran's service medical records do not contain any 
record of treatment for cardiovascular disease, hypertension 
or renal disease.  

No problems were noted by the examiner, or reported by the 
veteran, in his October 1946 separation examination report.

A February 1987 VA hospital discharge summary noted that the 
veteran had a history of hypertension, diabetes mellitus, 
atherosclerotic vessel disease and bad peripheral vascular 
disease.  It was further noted that he had been admitted to 
have a cataract removed from his left eye.  Complications 
during the procedure resulted in hospitalization for an 
expulsive hemorrhage.

In September 1995 the RO granted entitlement to compensation 
benefits for residuals of left eye surgery, no light 
perception, pursuant to the provisions of 38 U.S.C.A. § 1151.  
An initial disability rating of 20 percent was assigned.  In 
April 1996 the RO granted entitlement to a 100 percent 
evaluation, as well as special monthly compensation.

Private pharmacy records from June 1995 to January 1997 and a 
state claim drug rate report dated in March 1996 show that 
the veteran was prescribed Zantac, Temazepam, Trazodone, 
Hydrocordone, and Lorazepam.

A February 1997 private hospital report noted that the 
veteran had a history of hypertension since 1982.  The report 
also indicated that, in 1982, he had a heart attack followed 
by catheterization and bypass surgery.  The report indicated 
that by 1993, he had a subendocardial infarction that lead to 
catheterization.  He was referred to repeat bypass surgery.  
In 1995 he had heart failure.  The hospital report also noted 
that he developed azotemia requiring dialysis.

The veteran's death certificate show that he died in February 
1997 at the age of 76.  The immediate cause of death was 
coronary artery disease, due to or as a likely consequence of 
diabetes mellitus noted as the underlying cause.  

The approximate interval between onset of coronary artery 
disease and death was noted to be one year.  The approximate 
interval between onset of diabetes mellitus and death was 
noted as greater than five years.  End stage renal disease 
was listed as an other significant condition contributing to 
death but not resulting in the underlying cause.  An autopsy 
was not conducted.


Criteria

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a cardiovascular-renal disease, or diabetes 
mellitus is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).
Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and competency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify." (citations omitted).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  

The veteran's service medical records indicate that he was in 
good health when he was given his discharge examination in 
October 1946.  The earliest records of treatment for the 
veteran are VA treatment records from February 1987.  A 
discharge summary from February 1987 notes that the veteran 
had a history of hypertension, diabetes mellitus, 
atherosclerotic vessel disease and bad peripheral vascular 
disease.  

There is no medical evidence of record directly linking any 
of these diagnoses to service.  In addition, there is no 
evidence that the veteran's coronary artery disease, diabetes 
mellitus, or end stage renal disease was manifest to a 
compensable degree within one year of separation from 
service.  The first indication of coronary artery disease is 
the history noted in the February 1997 private hospital 
report, which indicated that the veteran had his first heart 
attack in 1982.



The Board notes the appellant's contention that the veteran's 
death was a result of drugs he was prescribed for the 
depression he experienced as a result of his service 
connected condition.  However, a layperson without medical 
training or experience is not competent to offer medical 
diagnoses or opinions on etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
cause of the veteran's death is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The appellant has submitted evidence regarding the 
medications the veteran was prescribed prior to his death.  
However, there is no medical evidence of record linking any 
of these medications to the veteran's cause of death.

In addition, the history reported in the February 1997 
private hospital report indicated that the veteran had his 
first heart attack in 1982.  VA treatment records indicate 
that the surgery that led to the veteran's service connected 
condition occurred in February 1987, five years after the 
first noted instance of coronary artery disease.

Because the probative evidence has not established that a 
disability incurred in or aggravated by active service (as 
indicated above, it has not been established that any 
disabilities, including cause of death, were incurred during 
service) was the principal or contributory cause of the 
veteran's death, the Board finds that her claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  38 C.F.R. § 3.312.



Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

